IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                               Assigned on Briefs September 1, 2009

                 RONNIE JACKSON, JR. v. STATE OF TENNESSEE

                         Appeal from the Criminal Court for Shelby County
                             No. 06-05479    John T. Fowlkes, Judge



                      No. W2008-02280-CCA-R3-PC - Filed October 26, 2009


The Petitioner, Ronnie Jackson, Jr., pleaded guilty to one count of aggravated robbery and two
counts of aggravated assault. As part of his plea agreement, he was sentenced as a Range I, standard
offender to eight years for his aggravated robbery conviction and three years for each of his
aggravated assault convictions, those sentences to be served concurrently in the Department of
Correction. He now appeals from the Shelby County Criminal Court’s order denying
post-conviction relief, contending that this denial was error because he received the ineffective
assistance of counsel and, consequently, entered his pleas involuntarily and unknowingly.
Specifically, he contends that trial counsel failed to properly investigate his case and prepare a
defense strategy, that trial counsel pressured him into pleading guilty, and that by entering an Alford1
plea, he believed he could continue to challenge pre-trial constitutional issues. Following our review
of the record, we affirm the judgment of the post-conviction court.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which ALAN E. GLENN and CAMILLE R.
MCMULLEN , JJ., joined.

Charles S. Mitchell, Memphis, Tennessee, for the appellant, Ronnie Jackson, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Chris West, Assistant District Attorney General,
for the appellee, State of Tennessee.


                                                   OPINION


        1
           This type of plea is named after North Carolina v. Alford, 400 U.S. 25 (1970), in which the United States
Supreme Court discussed the right of an accused to plead guilty in his or her best interest while professing actual
innocence.
                                       Factual Background
        On May 3, 2007, the Petitioner entered a “best interest” or Alford plea of guilty to one count
of aggravated robbery, a Class B felony, and two counts of aggravated assault, a Class C felony. See
Tenn. Code Ann. §§ 39-13-102, -402. The remaining count of aggravated assault was dismissed.
Pursuant to the terms of the plea agreement, the Petitioner received concurrent terms of eight years
for the aggravated robbery conviction and three years for each aggravated assault conviction,
resulting in an effective eight-year sentence, as a Range I, standard offender, to be served in the
Department of Correction.

       The State gave the following recitation of the facts underlying this case at the guilty plea
acceptance hearing:

       [B]etween February 26th of `06 and March 1st of 2006, the [Petitioner] went with his
       co-defendants in McDonald’s on Hacks Cross in Shelby County armed with guns and
       robbed the store at gunpoint, taking money from the manager and during the course
       of the robbery, aimed a gun at two other employees putting them in fear for their life.

        The trial court then spoke with the Petitioner. The Petitioner averred that trial counsel
reviewed the plea agreement with him and explained his legal rights, that he understood these rights,
and that he affixed his signature to the document. The trial court then reviewed the Petitioner’s trial
rights with him, and the Petitioner responded appropriately to questioning.

       After reviewing those rights, the trial court further inquired as follows:

               [Trial Court:] With all the legal rights in mind and with the possibilities in
       mind that you have, is it still your desire to enter these three guilty pleas and give up
       having a jury trial or do you want to have a jury trial? I need you to tell me in your
       own words what you want me to do. Cause I don’t have to approve this. I’m only
       going to approve this if you want me to and it’s up to you, but I want you to tell me
       in your own words what you want me to do.

               [The Petitioner:] I waive the jury trial.

               [Trial Court:] Do what?

               [The Petitioner:] I waive the jury trial.

               [Trial Court:] You’re going to waive the jury trial?

               [The Petitioner:] Yes, sir.

               [Trial Court:] Why are you going to do that? Do you think this is in your
       best interest?

               [The Petitioner:] Yes, sir.

                                                 -2-
               ....

               [Trial Court:] All right. Any questions for me about your legal rights?

              [The Petitioner:] If I wanted to file any type of constitutional issues or
       questions, would that have anything to do with hindering them.

              [Trial Court:] Yes. But by entering this guilty plea you’ve given up any
       appeal of the case and you’re giving up any pretrial constitutional matters that might
       be involved in this matter. This will end this case today if you enter this guilty plea.

               [The Petitioner:] So pretty much what you’re saying if any violation occurred
       prior to this plea, I’m waiving them?

               [Trial Court:] Right. You’ve [sic] basically saying that you think it’s in your
       best interest to go ahead and take this deal that’s on the table and in order to take that,
       you’re giving up any of these prior things. Yes, sir.

The Petitioner then asked about the nature of an Alford plea, and the trial court explained. The
following colloquy then took place:

                [The Petitioner:] So in other words, it wouldn’t have any effect as far as to
       file a habeas corpus or anything such as that nature?

              [Trial Court:] I’m not sure what you mean. I mean, you can always file a
       habeas corpus. The issue will be will you have waived whatever issue it is you’re
       dealing with—

               [The Petitioner:] Right.

              [Trial Court:] —on the habeas corpus. And I don’t know the answer. It
       depends on what that habeas corpus issue is. But for all intents and purposes, this is
       ending the deal, ending it right here. Any other questions for me?

               [The Petitioner:] No, sir.

The Petitioner was then questioned about the voluntariness of his plea:

               [Trial Court:] All right. Are you doing this guilty plea of your own free will?
       Are doing this of your own free will? In other words, is somebody forcing you or
       threatening you or anything like that? Or is this decision a decision that you’ve
       made?

              [The Petitioner:] Well, how you mean by forcing me? You mean talking
       about they say they going beat me up or something like that?

                                                  -3-
                [Trial Court:] Yeah, something like that.

               [The Petitioner:] Oh, no, they ain’t saying they going to beat me up, but, you
        know, there’s other ways to force somebody to do something, you know.

               [Trial Court:] All right. Well, how are you being forced to do this? Have
        you been told that this—the likelihood of you winning at trial is not great?

                [The Petitioner:] Yeah.

                [Trial Court:] Okay. Well that’s not—that kind of force is not the kind of
        force I’m talking about.

                [The Petitioner:] That’s what I’m trying to get at.

               [Trial Court:] Yeah. I understand. Your lawyer is charged with giving you
        the best advice that he can based upon his experience and knowledge. And your
        lawyer has been around the block a few times.

                [The Petitioner:] Oh, he’s given me the best advice.

               [Trial Court:] And he’s given you recommendations about what he thinks
        you ought to do and—

                [The Petitioner:] Right.

                [Trial Court:] —he’s supposed to do that. And he’s supposed to try his best
        to give you the best advice he can give you, and I’m sure he’s done that. But he
        hasn’t done anything improper doing that, has he?

                [The Petitioner:] Nah, no, sir.

At the conclusion of the hearing, the trial court accepted the Petitioner’s pleas.

        The Petitioner filed a petition for post-conviction relief on August 20, 2007. Counsel was
appointed for the Petitioner, and an amended petition was filed. The principal allegation supporting
these pleadings was that the Petitioner’s guilty pleas were not knowingly and voluntarily entered due
to ineffective assistance of counsel. As specific grounds for relief, the Petitioner averred that counsel
was constitutionally ineffective in the following ways: (1) the Petitioner was prejudiced by the
“inexplicable withdrawal” of his court-appointed elbow counsel; (2) trial counsel exerted undue
pressure on the Petitioner to plead guilty; (3) trial counsel provided misleading information to the
Petitioner regarding his release eligibility date; (4) trial counsel failed to investigate the Petitioner’s
case or research any possible defenses; (5) trial counsel incorrectly informed the Petitioner that his
juvenile record would be presented to the jury; and (6) trial counsel failed to request a mental
evaluation of the Petitioner. A hearing was held on April 3, 2008.

                                                   -4-
       Michele Lynn, a Shelby County Public Defender (“elbow counsel”), testified that she was
present at the Petitioner’s arraignment when he requested to represent himself. According to Ms.
Lynn, the Petitioner “was kind of acting up in court. And so, he did not want to have somebody
appointed to represent him. He wanted to represent himself.” After inquiring into the Petitioner’s
competency, the trial judge granted the Petitioner’s request and appointed Ms. Lynn as elbow
counsel. When asked what her role was as elbow counsel, she replied “to be available and answer
questions he might have.” She was provided a copy of discovery and mailed it to the Petitioner.

        Thereafter, Ms. Lynn talked with the Petitioner, who informed her that he wanted to seek a
reduction of his bond. According to Ms. Lynn, the Petitioner wanted a reduction because his co-
defendants’ bonds were less than his, and they had already been released. He was agitated and
frustrated. Ms. Lynn told him that his bond was higher due to his lengthier criminal record;
nonetheless, she entered the order “for the bond report for him.” At this same time, the Petitioner
addressed the trial judge, asking to spend more time in the law library, but the trial judge denied his
request. Ms. Lynn also filed the Petitioner’s motion to dismiss.

         About a month later, the case was set for a bond hearing. Ms. Lynn explained the bond
hearing proceedings to the Petitioner and provided him with a legal book on the subject. The case
was reset because several family members were not present. The Petitioner then hired Lee Wilson
(“trial counsel”), and Ms. Lynn was relieved.

        Trial counsel testified that he was retained to represent the Petitioner in December 2006 and
that the Petitioner maintained his innocence throughout the proceedings. The Petitioner believed
his arrest was illegal due to some errors in the affidavit of complaint; however, trial counsel
explained to the Petitioner that the indictment “cured any defects that he had in the affidavit.” The
Petitioner also took issue with a witness’s identification of him at the scene of the robbery, thinking
that because the Petitioner was masked during the robbery the witness had been coerced into
identifying him. In accordance with Petitioner’s request, trial counsel filed a motion to suppress the
identification.

        The State offered the Petitioner an effective eight-year sentence as a Range I, standard
offender and, as a condition of the agreement, the Petitioner had to forego pursuing the motion to
suppress. Trial counsel discussed the matter with the Petitioner, and the Petitioner decided to accept
the plea. Trial counsel advised the Petitioner it was in his best interest to plead guilty given the
overwhelming evidence against the Petitioner: a victim had identified the Petitioner as a robber and
his three co-defendants were prepared to testify against him. Trial counsel informed the Petitioner
that there was “a great likelihood” he would be convicted if he proceeded to trial; trial counsel also
told the Petitioner that a guilty plea waived his pre-trial constitutional rights.

        If the Petitioner went to trial, he faced being sentenced as a Range II, multiple offender,
which carried a twelve to twenty-year sentence on the aggravated robbery charge alone. Due to his
prior criminal record (including two convictions for carjacking), consecutive sentencing was a
possibility, and he faced a maximum punishment of approximately fifty years. When the State
learned that the Petitioner was a Range II offender, it wanted to revoke the offer; however, following
successful negotiations by trial counsel, the State allowed the offer to remain.

                                                 -5-
        When asked about the Petitioner’s ability to understand the proceedings, trial counsel
responded that the Petitioner was “very intelligent, very smart.” In fact, the Petitioner did his own
legal research and gave cases to trial counsel for him to review. Trial counsel described the
Petitioner as “very actively involved in the defense . . . .” Trial counsel did not see any need to
prepare a mental evaluation; moreover, the Petitioner’s family did not indicate that the Petitioner was
afflicted with any mental health problems.

        Trial counsel said that he discussed the Petitioner’s rights with him and, after this discussion,
the Petitioner still chose to plead guilty. Trial counsel further stated that he informed the Petitioner
that a guilty plea was a final judgment, from which there was no appeal.

        The trial court inquired if trial counsel was aware of the motion to dismiss filed by the
Petitioner, and trial counsel stated that he was aware of the motion and discussed it with the
Petitioner. In those discussions, trial counsel opined that the motion was meritless. Moreover, trial
counsel conveyed to the Petitioner that, if they proceeded on the motion to dismiss, the State would
likely revoke the plea offer.

         The Petitioner testified that the basis of his petition was that his constitutional rights had been
violated—his arrest was illegal and the photographic identification of him was invalid. He
contended that his arrest was illegal because the affidavit of complaint did not specifically name the
person who identified him as one of the perpetrators. Additionally, the Petitioner opined that the
photospread used to identify him was “highly suggestive” due to the arrangement of the photos and
the fact that his eyes were covered. However, the Petitioner confirmed that he was indicted after his
preliminary hearing and that the name of the witness who identified him appeared on the second
page of the complaint.

        In the Petitioner’s pro se motion to dismiss, he complained that his Fourth and Fourteenth
Amendment rights had been violated due to an illegal arrest and search of his home. He also alleged
ineffective assistance of counsel. After the Petitioner was indicted, the trial judge entered an order
denying the Petitioner’s motion for dismissal without a hearing. While he called this motion to the
attention of both of his attorneys, neither ever seemed interested in pursuing the motion.

        The Petitioner testified that his attorneys were only interested in a securing a plea agreement.
To the Petitioner’s knowledge, trial counsel never spoke with witnesses at the scene. Trial counsel
encouraged him to plead guilty based upon the evidence against him. The Petitioner felt that he had
no other choice than to plead guilty; he believed he was being “railroaded.” According to the
Petitioner, he had no intention of proceeding to trial, but rather, only wanted his constitutional issues
heard. When asked why he pleaded guilty, he responded that he did not want to stay in the county
jail and wanted to get to another facility with “a better law library, do some more studying and file
a habeas corpus.” He also alleged, “Maybe I would need a mental health screen, or something.” The
Petitioner asserted that, by entering an Alford plea, he believed he was reserving certain issues and
that he could pursue these constitutional violations. The Petitioner relayed that the post-conviction
hearing had been “a waste of time” because he thought he was getting a hearing on his alleged
constitutional violations.


                                                    -6-
        On cross-examination, the Petitioner acknowledged that he pleaded guilty because it was in
his best interest to do so. The Petitioner also confirmed that he potentially faced a much greater
sentence if he proceeded to trial, up to a maximum of fifty years.

        After hearing the evidence presented, the post-conviction court denied relief. The
post-conviction court ruled that the Petitioner had not satisfied his burden of proving that trial
counsel was ineffective or that his plea was involuntary. The post-conviction court further
determined that there was no indication the Petitioner was under any undue pressure to plead guilty
and that the Petitioner understood the proceedings. An order was entered to this effect on September
5, 2008. This appeal followed.

                                             Analysis
        On appeal, the Petitioner argues that the post-conviction court erred in denying him relief
because his guilty pleas were constitutionally infirm due to the ineffective assistance of counsel.
Specifically, he contends that both elbow counsel and trial counsel failed to explain to him that, by
pleading guilty under Alford, he was waiving any challenge to pre-trial constitutional violations,
thereby rendering his pleas involuntary. He also alleges that their preparation, investigation, and
assistance were deficient.2

        To sustain a petition for post-conviction relief, a petitioner must prove his or her factual
allegations by clear and convincing evidence at an evidentiary hearing. See Tenn. Code Ann. § 40-
30-110(f); Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999). Upon review, this Court will not
reweigh or re-evaluate the evidence below; all questions concerning the credibility of witnesses, the
weight and value to be given their testimony, and the factual issues raised by the evidence are to be
resolved by the post-conviction judge, not the appellate courts. See Momon, 18 S.W.3d at 156;
Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). The post-conviction judge’s findings of fact
on a petition for post-conviction relief are afforded the weight of a jury verdict and are conclusive
on appeal unless the evidence preponderates against those findings. See Momon, 18 S.W.3d at 156;
Henley, 960 S.W.2d at 578.

        The Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution guarantee a criminal defendant the right to representation by counsel. State
v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Both
the United States Supreme Court and the Tennessee Supreme Court have recognized that the right
to such representation includes the right to “reasonably effective” assistance, that is, within the range
of competence demanded of attorneys in criminal cases. Strickland v. Washington, 466 U.S. 668,
687 (1984); Burns, 6 S.W.3d at 461; Baxter, 523 S.W.2d at 936.

       A lawyer’s assistance to his or her client is ineffective if the lawyer’s conduct “so
undermined the proper functioning of the adversarial process that the trial cannot be relied on as
having produced a just result.” Strickland, 466 U.S. at 686. This overall standard is comprised of


         2
           While the Petitioner raised additional issues in his petition for post-conviction relief, he has abandoned those
issues on appeal.

                                                           -7-
two components: deficient performance by the defendant’s lawyer and actual prejudice to the
defense caused by the deficient performance. Id. at 687; Burns, 6 S.W.3d at 461. The defendant
bears the burden of establishing both of these components by clear and convincing evidence. Tenn.
Code Ann. § 40-30-110(f); Burns, 6 S.W.3d at 461. The defendant’s failure to prove either
deficiency or prejudice is a sufficient basis upon which to deny relief on an ineffective assistance
of counsel claim. Burns, 6 S.W.3d at 461; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996).

        This two-part standard of measuring ineffective assistance of counsel also applies to claims
arising out of a guilty plea. Hill v. Lockhart, 474 U.S. 52, 58 (1985). The prejudice component is
modified such that the defendant “must show that there is a reasonable probability that, but for
counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” Id.
at 59; see also Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998).

         In evaluating a lawyer’s performance, the reviewing court uses an objective standard of
“reasonableness.” Strickland, 466 U.S. at 688; Burns, 6 S.W.3d at 462. The reviewing court must
be highly deferential to counsel’s choices “and should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance.” Burns, 6 S.W.3d at 462;
see also Strickland, 466 U.S. at 689. The court should not use the benefit of hindsight to second-
guess trial strategy or to criticize counsel’s tactics, see Hellard v. State, 629 S.W.2d 4, 9 (Tenn.
1982), and counsel’s alleged errors should be judged in light of all the facts and circumstances as
of the time they were made, see Strickland, 466 U.S. at 690; Hicks v. State, 983 S.W.2d 240, 246
(Tenn. Crim. App. 1998).

        A trial court’s determination of an ineffective assistance of counsel claim presents a mixed
question of law and fact on appeal. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). This Court
reviews the trial court’s findings of fact with regard to the effectiveness of counsel under a de novo
standard, accompanied with a presumption that those findings are correct unless the preponderance
of the evidence is otherwise. Id. “However, a trial court’s conclusions of law—such as whether
counsel’s performance was deficient or whether that deficiency was prejudicial—are reviewed under
a purely de novo standard, with no presumption of correctness given to the trial court’s conclusions.”
Id. (emphasis in original).

         Once a guilty plea has been entered, effectiveness of counsel is relevant only to the extent
that it affects the voluntariness of the plea. In this respect, such claims of ineffective assistance
necessarily implicate the principle that guilty pleas be voluntarily and intelligently made. Hill v.
Lockhart, 474 U.S. at 56 (citing North Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 164
(1970)).

        When a guilty plea is entered, a defendant waives certain constitutional rights, including the
privilege against compulsory self-incrimination, the right to trial by jury, and the right to confront
witnesses. Boykin v. Alabama, 395 U.S. 238, 243 (1969). “A plea of guilty is more than a
confession which admits that the accused did various acts; it is itself a conviction; nothing remains
but to give judgment and determine punishment.” Id. at 242. Thus, in order to pass constitutional
muster, a guilty plea must be voluntarily, understandingly, and intelligently entered. See id. at 243
n.5; Brady v. United States, 397 U.S. 742, 747 n.4 (1970). To ensure that a guilty plea is so entered,

                                                 -8-
a trial court must “canvass[] the matter with the accused to make sure he [or she] has a full
understanding of what the plea connotes and of its consequence[s].” Boykin, 395 U.S. at 244. The
waiver of constitutional rights will not be presumed from a silent record. Id. at 243.

        In State v. Mackey, 553 S.W.2d 337 (Tenn. 1977), the Tennessee Supreme Court set forth
the procedure for trial courts to follow in Tennessee when accepting guilty pleas. Id. at 341. Prior
to accepting a guilty plea, the trial court must address the defendant personally in open court, inform
the defendant of the consequences of a guilty plea, and determine whether the defendant understands
those consequences. See id.; Tenn. R. Crim. P. 11. A verbatim record of the guilty plea proceedings
must be made and must include, without limitation, “(a) the court’s advice to the defendant, (b) the
inquiry into the voluntariness of the plea including any plea agreement and into the defendant’s
understanding of the consequences of his entering a plea of guilty, and (c) the inquiry into the
accuracy of a guilty plea.” Mackey, 553 S.W.2d at 341.

       However, a trial court’s failure to follow the procedure mandated by Mackey does not
necessarily entitle the defendant to seek post-conviction relief. See State v. Prince, 781 S.W.2d 846,
853 (Tenn. 1989). Only if the violation of the advice litany required by Mackey or Tennessee Rule
of Criminal Procedure 11 is linked to a specified constitutional right is the challenge to the plea
cognizable in post-conviction proceedings. See Bryan v. State, 848 S.W.2d 72, 75 (Tenn. Crim.
App. 1992). “Whether the additional requirements of Mackey were met is not a constitutional issue
and cannot be asserted collaterally.” Johnson v. State, 834 S.W.2d 922, 925 (Tenn. 1992).

        Here, the Petitioner claims that he believed by pleading guilty under Alford he could still
attack the affidavit in support of his arrest and challenge his identification. He asserts that he was
unaware he was waiving these constitutional rights when he pleaded guilty, thus he did not freely
enter a voluntary and knowing plea. He also claims that his plea was not knowingly and voluntarily
made because of deficiencies in his attorney’s investigation and preparation of his case and that trial
counsel pressured him into pleading guilty.

        The post-conviction court obviously did not accredit the testimony of the Petitioner. Trial
counsel testified that he reviewed discovery material with the Petitioner, that they met on multiple
occasions, and that they discussed legal and factual concepts, as well as possible defenses.
According to trial counsel, he explained to the Petitioner that the indictment cured any defects with
the affidavit of complaint. Trial counsel also testified that he informed the Petitioner that he was
waiving any challenge to pre-trial constitutional issues. As found by the post-conviction court, the
Petitioner conceded that the trial judge explained to him, and he understood, that he was giving up
pre-trial constitutional issues when he pleaded guilty.

        The Petitioner was described as “very intelligent, very smart” and often performed his own
legal research. The Petitioner was also familiar with the legal process as he had two prior
convictions for carjacking. The evidence against the Petitioner was overwhelming, and he
acknowledged that it was in his best interest to plead guilty. Trial counsel stated that the decision
to plead guilty was the Petitioner’s alone. Trial counsel testified that he did not exert any undue
pressure on the Petitioner; the Petitioner was simply informed of the likelihood of a much longer
sentence if he went to trial. Finally, elbow counsel assisted the Petitioner, who desired to proceed

                                                 -9-
pro se, with any questions he had and filed documents for him until the Petitioner retained other
counsel.

        In this case, the trial judge did advise and question the Petitioner as mandated by Mackey.
The guilty plea transcript reveals that the trial judge carefully reviewed the rights that the Petitioner
was waiving and confirms that the Petitioner responded appropriately to questions. The Petitioner
affirmed that he had not been forced or coerced into pleading guilty; he also relayed that trial counsel
had given him “the best advice.” To be sure, the record reflects the Petitioner knew and understood
the options available to him prior to the entry of his guilty pleas including the right not to plead
guilty and demand a jury trial, and he freely made an informed decision of that course which was
most palatable to him at the time.

        The Petitioner has failed to show that counsel did not adequately investigate his case or assist
him with his case or that he was unduly pressured into pleading guilty. Moreover, it is clear from
the record that the Petitioner knew he was waiving all legal issues, including pre-trial constitutional
issues. The evidence does not preponderate against the findings of the post-conviction court. In
consequence, the Petitioner has failed to establish that his guilty pleas were not knowing and that
he was denied the effective assistance of counsel.


                                           Conclusion
       Based upon the foregoing, we conclude that the post-conviction court did not err by denying
post-conviction relief. Accordingly, we affirm the judgment of the Shelby County Criminal Court.


                                                         ______________________________
                                                         DAVID H. WELLES, JUDGE




                                                  -10-